Grant, J.
(after stating the facts). Upon a general appeal from a justice’s court to the circuit court, the suit is for trial de novo, and is subject to the same rules as though originally brought in the latter court. 2 How. Stat. § 7014. Upon the dismissal or discontinuance of the appeal, the judgment of the justice’s court is revived. Id. §§ 7021, 7023. The discontinuance of an appeal provided for in the statute is not the same as a discontinuance of a suit pending in court. Plaintiff may, upon the trial, submit to a nonsuit, or voluntarily discontinue before trial, in a suit brought into the circuit court by appeal, as well as in one brought there by original writ or declaration.
The judgment is affirmed.
The other Justices concurred.